DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

Claim limitation “a radio frequency (RF) module configured to transmit and receive radio signals " has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “transmit and receive radio signals” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 17-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph [0595] and [fig. 14 element 1435) Application specific The RF module 1435 includes a receiver and a transmitter in order to receive and transmit radio signals.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Objections
Claim 1 is objected to because of the following informalities:  
-In claim 1 (line 4), “receive, from the base station, configuration information” should be “receive, from   a   base station, configuration information”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-18,20-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. US 2015/0215908 A1 
1-16 are cancelled.
Regarding claim17, Seo et al. US 2015/0215908 A1 discloses a  user equipment ( fig. 11 UE apparatus 1120) receiving a physical downlink control channel (PDCCH) in a wireless communication system signal  ( [0005]  a method for receiving a downlink signal through an Enhanced Physical Downlink Control Channel (EPDCCH) (i.e. PDCCH) in a wireless communication system by a user equipment (UE)), 						the user equipment comprising: 									a radio frequency (RF) module ( fig. 11 and [0161] Rx module 1121, and a Tx module 1122  teaches a radio frequency (RF) module)  configured to transmit and receive radio signals[0161] The Rx module 1121 receives downlink signals, data and information from the BS ( eNB). The Tx module 1122 transmits uplink signals, data and information to the BS (eNB)) ; and 												a processor functionally connected to the RF module  (fig. 11, wherein The processor 1123 is connected to the  Rx module 1121, and the Tx module 1122)  and [0161] The processor 1123 provides overall control to the UE apparatus 1120),					wherein the processor is configured to: 						receive, from the base station (fig. 11, eNB1110), configuration information related to a control resource in which to search for the PDCCH [([0015]-[0017]The UE  receives, QCL information (i.e. configuration information) for each EPDCCH PRB set (i.e. a control resource), through Radio Resource Control (RRC) signaling ,						wherein the configuration information includes a quasi co-location (QCL) relationship information  ([0015]-[0017]The UE  receives, QCL information (i.e. a quasi co-location (QCL) relationship information) for each EPDCCH PRB set, through Radio Resource Control (RRC) signaling)
between (i) a downlink (DL) reference signal (RS) and  (ii) a demodulation reference signal (DM-RS) antenna port for receiving the PDCCH; [0139]QCL information is signaled per resource set,  wherein QCL information is indicating that DMRS associated with EPDCCH (i.e. PDCCH) and a specific signal (i.e. downlink reference signal) are quasi co-located, wherein the specific signal includes CSI-RS) and  [0144] QCL information is signaled for each DMRS port for EPDCCH transmission, wherein the DMRS Port is QCL-processed with CRS-RS configuration),[0128] discloses DMRS associated with EPDCCH and a specific signal are Quasi Co-Located (QCL) (i.e.  DMRS associated with EPDCCH is in QCI relationship with a specific signal), wherein the QCL relationship indicates that ‘DMRS associated with EPDCCH’ and the specific signal have the same large scale properties (received timing, received power, frequency shift, Doppler spread, delay spread, etc.),			receive, from the base station, an activation command for the QCL relationship information; and receive, from the base station, the PDCCH based on the configuration information, after the activation command is received [0140] QCL information (i.e. an activation command for the QCL relationship information) is signaled to each EPDCCH PRB set . when The UE has received the above signaling, The UE derive large scale properties for EPDCCH decoding using the QCL specific signal and the DMRS associated with EPDCCH) and ([0005] attempting to decode an EPDCCH in the EPDCCH PRB set by referring to the demodulation reference signal (DMRS))

Regarding claim 21, Seo et al. US 2015/0215908 A1 discloses
a method of receiving a physical downlink control channel (PDCCH) performed by a user equipment (UE) in a wireless communication system ( [0005]  a method for receiving a downlink signal through an Enhanced Physical Downlink Control Channel (EPDCCH) (i.e. PDCCH) in a wireless communication system by a user equipment (UE)),, the method comprising: 											receiving, from a base station, configuration information related to a control resource in which to search for the PDCCH ([0015]-[0017]The UE  receives, QCL information (i.e. configuration information) for each EPDCCH PRB set (i.e. a control resource), through Radio Resource Control (RRC) signaling,								wherein the configuration information includes a quasi co-location (QCL) relationship information ([0015]-[0017]The UE  receives, QCL information (i.e. a quasi co-location (QCL) relationship information) for each EPDCCH PRB set, through Radio Resource Control (RRC) signaling)between (i) a downlink (DL) reference signal (RS) and (ii) a demodulation reference signal (DM-RS) antenna port for receiving the PDCCH reception [0139]QCL information is signaled per resource set,  wherein QCL information is indicating that DMRS associated with EPDCCH (i.e. PDCCH) and a specific signal (i.e. downlink reference signal) are quasi co-located, wherein the specific signal includes CSI-RS) and  [0144] QCL information is signaled for each DMRS port for EPDCCH transmission, wherein the DMRS Port is QCL-processed with CRS-RS configuration),[0128] discloses DMRS associated with EPDCCH and a specific signal are Quasi Co-Located (QCL) (i.e.  DMRS associated with EPDCCH is in QCI relationship with a specific signal), wherein the QCL relationship indicates that ‘DMRS associated with EPDCCH’ and the specific signal have the same large scale properties (received timing, received power, frequency shift, Doppler spread, delay spread, etc.),			receiving, from the base station, an activation command for the QCL relationship information; and receiving, from the base station, the PDCCH based on the configuration information, after the activation command is received [0140] QCL information (i.e. an activation command for the QCL relationship information) is signaled to each EPDCCH PRB set . when The UE has received the above signaling, The UE derive large scale properties for EPDCCH decoding using the QCL specific signal and the DMRS associated with EPDCCH) and ([0005] attempting to decode an EPDCCH in the EPDCCH PRB set by referring to the demodulation reference signal (DMRS)).

Regarding claim 18 and 22, Seo et al. US 2015/0215908 A1 discloses all features with respect to claims 17 and 21, respectively.
Seo further discloses wherein, based on a plurality of control resources for searching the PDCCH being configured, the configuration information is respectively configured for each of the plurality of control resources [0125] EPDCCH transmission is configured according   to configuration of a PRB pair , wherein   EPDCCH transmission represents transmission of an EPDCCH in a separated PRB pair in the frequency domain) and l0126] Tx points transmits the EPDCCH sorted by a resource set of a predetermined unit., the resource set based on a predetermined unit may represent a PRB pair set, two or more subsets in the PRB pair(i.e. a plurality of control resources) ,wherein [0005]  UE attempts to decode an EPDCCH in the EPDCCH PRB set by referring to the demodulation reference signal (DMRS) and (see also [0129]).
Regarding claims 20 and 24, Seo et al. US 2015/0215908 A1 discloses all features with respect to claims 17 and 21, respectively.								Seo further discloses wherein the DL RS includes a channel state information reference signal (CSI-RS) or a synchronization signal block (SSB) [0139] the specific signal (i.e. the DL RS) includes CSI-RS.															Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. US 2015/0215908 A1 in view of YANG et al.US20150334762A1 .
Regarding claim 18 and 22, Seo et al. US 2015/0215908 A1 discloses all features with respect to claims 17 and 21, respectively.
Seo further discloses wherein the QCL relationship information at least one of 	a Doppler shift, a Doppler spread, an average delay, a delay spread, an average gain, an average angle and/or an angular spread [0128] discloses the QCL relationship  indicates that 'DMRS associated with EPDCCH' and the above specific signal have the same large scale properties (received timing, received power, frequency shift, Doppler spread, delay spread, etc.) and  ([0012] The large scale property includes Doppler spread, delay spread, and average delay),and ([0014] The QCL assumption may be associated with Doppler spread, delay spread, and average delay).											Seo does not explicitly discloses the QCL relationship information includes information of a QCL type 
YANG et al.US20150334762A1 discloses the QCL relationship information includes information of a QCL type [0265] discloses information about antenna ports QCL. For example, it is an information indicating QCL type A or QCL type B.					It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seo by incorporating the QCL relationship information includes information of a QCL type, as taught by YANG ,in order to indicate QCL type (YANG [0265]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478